Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 1 of 12 PageID 1969




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 KIMO DAVID,

       Plaintiff,

 v.                                                      Case No: 8:19-cv-2591-T-36JSS

 KENTUCKY    CHILD   SUPPORT
 AGENCY UNDER THE OFFICIAL
 CAPACITY OF SECRETARY MR.
 ERIC FRIEDLANDER AND HIS
 EMPLOYEE MS. ERIN THOMAS,
 JUDGE JASON FLEMING UNDER
 THE OFFICIAL CAPACITY OF
 JUDGE FOR THE 3RD CIRCUIT
 COURT IN THE STATE OF
 KENTUCKY,   FLORIDA    CHILD
 SUPPORT AGENCY UNDER THE
 OFFICIAL    CAPACITY      OF
 EXECUTIVE DIRECTOR MR. JIM
 ZINGALE AND HIS EMPLOYEE MS.
 AMANDA MCCARTHY, DARNELL
 COMMUNITY HOSPITAL UNDER
 THE OFFICIAL CAPACITY OF
 SECRETARY RYAN D. MCCARTHY
 AND HIS EMPLOYEE MR. JEFFREY
 HERMANN, and JANICE DAVID-
 CROUCH,

       Defendants.
 ___________________________________/

                                        ORDER

       This matter comes before the Court upon Defendant Judge Jason Fleming's

 Motion to Dismiss Plaintiff's Second Amended Complaint with Prejudice [Doc. 107],

 Plaintiff’s Response in Opposition [Doc. 132], and an affidavit in support of Plaintiff’s
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 2 of 12 PageID 1970




 claim against Judge Fleming [Doc. 131]. In his motion, Judge Fleming states that the

 complaint should be dismissed for failure to state a claim against Judge Fleming, lack

 of subject matter jurisdiction over the claims, lack of personal jurisdiction over Judge

 Fleming, and improper venue. [Doc. 107 at pp. 1]. The Court, having considered the

 motion, and being fully advised in the premises will grant Judge Fleming's Motion to

 Dismiss Plaintiff's Second Amended Complaint with Prejudice.

     I.   BACKGROUND 1

          Plaintiff alleges that Defendants violated 42 U.S.C. §1983 and caused him to

 suffer financial loss, mental anguish, humiliation, impairment of reputation, and out-

 of-pocket losses arising from the deprivation of the Fourth and Fourteenth

 Amendments to the United States Constitution. [Doc. 92 ¶ 8]. In Count III, the only

 count against Judge Fleming, Plaintiff alleges that “Judge Jason Fleming under the

 Official Capacity of Judge for the 3rd Circuit Court in the State of Kentucky issued an

 order terminating [his] parental and visitation rights with his biological daughter

 Kimya David without any jurisdiction or proper substantive due process of the law.”

 Id. ¶ 13. In doing so, Judge Fleming allegedly deprived Plaintiff of his constitutional

 right to rear his child and proper substantive due process. Id. He further alleges, in a

 conclusory manner, that though these actions are judicial in nature, Judge Fleming is

 not immune as his actions were taken in the complete absence of all jurisdiction and


 1
   The following statement of facts is derived from Plaintiff’s Second Amended Complaint
 [Doc. 92], the allegations of which the Court must accept as true in ruling on the instant
 Motion to Dismiss. Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de
 Centro Am., S.A. v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
                                               2
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 3 of 12 PageID 1971




 with malice. Id. ¶ 14. The order from Judge Fleming was provided as an exhibit to the

 complaint. [Doc. 92-3 at p. 18]. Additionally, Plaintiff provided lab results excluding

 him from paternity and finding that he was not the biological father of the child. Id. at

 p. 14.

  II.     LEGAL STANDARD

          Federal Rule of Civil Procedure 12(b) provides several defenses that may be

 asserted in response to a complaint: (i) lack of subject-matter jurisdiction; (ii) lack of

 personal jurisdiction; (iii) improper venue; (iv) insufficient process; (v) insufficient

 service of process; (vi) failure to state a claim upon which relief can be granted; and

 (vii) failure to join a party under Rule 19. Judge Fleming has asserted four of these

 defenses here.

          “Motions to dismiss for lack of subject matter jurisdiction pursuant to Rule

 12(b)(1) may attack jurisdiction facially or factually.” Roberts v. Swearingen, 358 F.

 Supp. 3d 1341, 1346 (M.D. Fla. 2019) (citing Morrison v. Amway Corp., 323 F.3d 920,

 924 n.5 (11th Cir. 2003)). “A facial attack on the complaint requires the court merely

 to look and see if the plaintiff has sufficiently alleged a basis of subject matter

 jurisdiction, and the allegations in his complaint are taken as true for the purposes of

 the motion.” Stalley ex rel. U.S. v. Orlando Reg'l Healthcare Sys., Inc., 524 F.3d 1229,

 1232–33 (11th Cir. 2008). “Factual attacks, on the other hand, challenge the existence

 of subject-matter jurisdiction in fact, and the district court may consider matters

 outside of the pleadings.” Koury v. Sec'y, Dep't of Army, 488 F. App'x 355, 356 (11th

 Cir. 2012).
                                             3
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 4 of 12 PageID 1972




        “In the context of a motion to dismiss for lack of personal jurisdiction in which

 no evidentiary hearing is held, the plaintiff bears the burden of establishing a prima

 facie case of jurisdiction over the movant, non-resident defendant.” Morris v. SSE, Inc.,

 843 F.2d 489, 492 (11th Cir. 1988). A two-step analysis is required; the court must first

 determine whether the exercise of jurisdiction is appropriate under the forum state's

 long-arm statute and then examine whether the exercise of personal jurisdiction over

 the defendant would violate the Due Process Clause of the Fourteenth Amendment to

 the United States Constitution. Mut. Serv. Ins. Co. v. Frit Indus., Inc., 358 F.3d 1312,

 1319 (11th Cir. 2004). A plaintiff seeking to subject a nonresident defendant to

 jurisdiction of the court through the long-arm statute must do more than allege facts

 that show a possibility of jurisdiction.” Lawson Cattle & Equip., Inc. v. Pasture Renovators

 LLC, 139 F. App'x 140, 142 (11th Cir. 2005) (quoting Jet Charter Serv., Inc. v. Koeck, 907

 F.2d 1110, 1112 (11th Cir.1990)). However, a defendant contesting the complaint’s

 allegations concerning jurisdiction must present affidavits in support of his position.

 Id. (quoting Acquadro v. Bergeron, 851 So.2d 665, 671 (Fla.2003)). “The district court

 must construe the allegations in the complaint as true, to the extent they are

 uncontroverted by defendant's affidavits or deposition testimony.” Morris, 843 F.2d at

 492.

        “Unlike personal jurisdiction issues, which primarily concern the extent of a

 court's power over the parties and the fairness of requiring a party to defend itself in a

 foreign forum, venue primarily addresses the convenience of the forum.” Delong Equip.

 Co. v. Washington Mills Abrasive Co., 840 F.2d 843, 857 (11th Cir. 1988). The plaintiff
                                              4
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 5 of 12 PageID 1973




 must present only a prima facie showing of venue and the facts as alleged in the

 complaint are taken as true to the extent they are uncontroverted by defendant’s

 affidavit. Home Ins. Co. v. Thomas Indus., Inc., 896 F.2d 1352, 1355 (11th Cir. 1990).

        Lastly, to survive a motion to dismiss under Rule 12(b)(6), a pleading must

 include a “short and plain statement of the claim showing that the pleader is entitled

 to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (internal quotation marks

 omitted) (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic

 recitations of the elements of a cause of action are not sufficient. Id. at 678 (citing Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Furthermore, mere naked

 assertions are not sufficient. Id. A complaint must contain sufficient factual matter,

 which, if accepted as true, would “state a claim to relief that is plausible on its face.”

 Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The

 Court, however, is not bound to accept as true a legal conclusion stated as a “factual

 allegation” in the complaint. Id.

        “A court is generally limited to reviewing what is within the four corners of the

 complaint on a motion to dismiss.” Austin v. Modern Woodman of Am., 275 F. App'x

 925, 926 (11th Cir. 2008) (quoting Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1329

 n.7 (11th Cir.2006)). This includes attachments or exhibits provided with the

 complaint. See Gill as Next Friend of K.C.R. v. Judd, 941 F.3d 504, 511 (11th Cir. 2019)


                                              5
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 6 of 12 PageID 1974




 (“The Civil Rules provide that an attachment to a complaint generally becomes “part

 of the pleading for all purposes,” Fed. R. Civ. P. 10(c), including for ruling on

 a motion to dismiss.”); Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016)

 (noting that attached exhibits to a complaint can be considered on a motion to

 dismiss).    “[W]hen exhibits attached to a complaint ‘contradict the general and

 conclusory allegations of the pleading, the exhibits govern.’ ” Gill, 941 F.3d at 514. A

 document outside the four corners of the complaint may still be considered if it is

 central to the plaintiff's claims and is undisputed in terms of authenticity. FindWhat

 Inv'r Grp. v. FindWhat.com, 658 F.3d 1282, 1297 n.15 (11th Cir. 2011) (citing Maxcess,

 Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 n. 3 (11th Cir.2005)).

 III.   DISCUSSION

             a. Subject matter jurisdiction

        “The jurisdiction of a court over the subject matter of a claim involves the

 court’s competency to consider a given type of case, and cannot be waived or otherwise

 conferred upon the court by the parties.” Jackson v. Seaboard Coast Line R.R. Co., 678

 F.2d 992, 1000 (11th Cir. 1982). “ As the Supreme Court long ago held in Ex

 parte McCardle, 74 U.S. (7 Wall.) 506, 19 L.Ed. 264 (1868), ‘[w]ithout jurisdiction the

 court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and

 when it ceases to exist, the only function remaining to the court is that of announcing

 the fact and dismissing the cause.’ ” Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d

 405, 410 (11th Cir. 1999). As such, “a court should inquire into whether it



                                              6
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 7 of 12 PageID 1975




 has subject matter jurisdiction at the earliest possible stage in the proceedings.”

 Id. Thus, the Court will first consider Judge Fleming’s argument that the Court lacks

 jurisdiction.

        According to Judge Fleming, subject matter jurisdiction is lacking because

 Plaintiff is asking the Court to review and reject his prior state court ruling, which the

 Rooker-Feldman doctrine forbids. The Rooker-Feldman doctrine is described as follows:

                 The Rooker–Feldman doctrine provides that federal courts,
                 other than the United States Supreme Court, have no
                 authority to review the final judgments of state courts. The
                 doctrine extends not only to constitutional claims presented
                 or adjudicated by a state court, but also to claims that are
                 “inextricably intertwined” with a state court judgment. A
                 federal claim is inextricably intertwined with a state court
                 judgment if the federal claim succeeds only to the extent
                 that the state court wrongly decided the issues before it.

 Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001). The Supreme

 Court has narrowed the confines of the doctrines to “cases brought by state-court losers

 complaining of injuries caused by state-court judgments rendered before the district

 court proceedings commenced and inviting district court review and rejection of those

 judgments.” Nicholson v. Shafe, 558 F.3d 1266, 1273 (11th Cir. 2009) (quoting Exxon

 Mobil Corporation v. Saudi Basic Industries Corporation, 544 U.S. 280, 284 (2005)).

        The doctrine bars federal court jurisdiction where the following factors exists:

                 (1) the party in federal court is the same as the party in state
                 court, see Roe v. Alabama, 43 F.3d 574, 580 (11th Cir.1995);
                 (2) the prior state court ruling was a final or conclusive
                 judgment on the merits, see David Vincent, Inc. v. Broward
                 County, 200 F.3d 1325, 1332 (11th Cir.2000); (3) the party
                 seeking relief in federal court had a reasonable opportunity
                 to raise its federal claims in the state court
                                                7
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 8 of 12 PageID 1976




               proceeding, see Dale v. Moore, 121 F.3d 624, 626 (11th
               Cir.1997) (per curiam); and (4) the issue before the federal
               court was either adjudicated by the state court or was
               inextricably intertwined with          the state court's
               judgment, see Goodman ex rel. Goodman v. Sipos, 259 F.3d 13
               27, 1332 (11th Cir.2001).

 Id. at 1272. A claim is inextricably intertwined if it would “effectively nullify” the state

 court judgment or it “succeeds only to the extent that the state court wrongly decided

 the issues.” Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (quoting Goodman

 ex. Rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001). “ Finding a claim to be

 barred by Rooker–Feldman requires that it amount to a direct attack on the underlying

 state court decision.” Target Media Partners v. Specialty Mktg. Corp., 881 F.3d 1279, 1288

 (11th Cir. 2018).

        The Court finds that at least one element is lacking, a final or conclusive judgment

 on the merits, such that the doctrine does not apply here. Plaintiff alleges that Judge

 Fleming issued an order terminating his parental and visitation rights without

 jurisdiction or substantive due process of law. The Court has been provided with both

 a November 21, 2014 final order regarding visitation schedule entered by Judge

 Fleming 2 [Doc. 107-3] and the January 14, 2015 order vacating the former [Doc. 92-3

 at p. 19]. In his second order, Judge Fleming stated, in pertinent part:

               [T]he Court did not have continuing and exclusive
               UCCJEA jurisdiction. . . Therefore, since UCCJEA
               jurisdiction is subject matter jurisdiction, the Court must
               vacate its Final Order Regarding Visitation Schedule
               entered November 21, 2014, and order it held naught.

 2
  Review of this order readily reveals that it established a schedule of visitation between
 Plaintiff and K.D.
                                               8
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 9 of 12 PageID 1977




              . . . The Court finds that Kentucky no longer has any child
              custody jurisdiction in this matter. Court orders that if any
              Court believes that Kentucky does have jurisdiction, then
              Kentucky waives any jurisdiction that has in favor of any
              Court that does have proper jurisdiction over the child
              under the doctrine of forum non conveniens.

 [Doc. 92-3 at p. 19]. Vacating an order based on lack of subject matter jurisdiction is

 not a ruling on the merits of the case. See, e.g., MSP Recovery Claims, Series LLC v. QBE

 Holdings, Inc., 965 F.3d 1210, 1221 (11th Cir. 2020) (“A dismissal for lack

 of subject matter jurisdiction is not a judgment on the merits.”); Stalley ex rel. U.S. v.

 Orlando Reg'l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (stating same).

 “ Since the court lacked subject matter jurisdiction over the action, it had no power to

 render a judgment on the merits.” Crotwell v. Hockman-Lewis Ltd., 734 F.2d 767, 769

 (11th Cir. 1984). The Rooker-Feldman doctrine therefore does not apply in this case.

           b. Judicial immunity

       Judge Fleming also argues that judicial immunity bars Plaintiff’s 42 U.S.C. §

 1983 claim against him. [Doc. 107 at pp. 8-9]. The Court agrees. It is well established

 that “[a] judge enjoys absolute immunity from suit for judicial acts performed within

 the jurisdiction of his court.” McCullough v. Finley, 907 F.3d 1324, 1330 (11th Cir.

 2018). “[J]udicial immunity applies to a judge who dealt with the plaintiff in a judicial

 capacity and did not act in the ‘clear absence of all jurisdiction.’ ” Smith v. Shook, 237

 F.3d 1322, 1325 (11th Cir. 2001) (quoting Harris v. Deveaux, 780 F.2d 911, 914 (11th

 Cir.1986)). “This immunity applies even when the judge's acts are in error, malicious,

 or were in excess of his or her jurisdiction.” Sibley v. Lando, 437 F.3d 1067, 1070 (11th
                                             9
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 10 of 12 PageID 1978




  Cir. 2005) (quoting Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir.2000)). “This absolute

  immunity is intended ‘for the benefit of the public, whose interest it is that the judges

  should be at liberty to exercise their functions with independence and without fear of

  consequences.’ ” Stevens v. Osuna, 877 F.3d 1293, 1301 (11th Cir. 2017) (quoting Pierson

  v. Ray, 386 U.S. 547, 554 (1967)).

        Importantly, the Eleventh Circuit has stated that:

                [w]hether a judge's actions were made while acting in his
               judicial capacity depends on whether: (1) the act
               complained of constituted a normal judicial function; (2)
               the events occurred in the judge's chambers or in open court;
               (3) the controversy involved a case pending before the
               judge; and (4) the confrontation arose immediately out of a
               visit to the judge in his judicial capacity.

  Id. (citing Scott v. Hayes, 719 F.2d 1562, 1565 (11th Cir.1983)).

        As Judge Fleming points out in his motion, all these facts exist here. The act

  complained of is the vacating of the November 21, 2014 final order regarding

  visitation, following a hearing before the judge. Without doubt, the entering of the

  order following the hearing is a normal judicial function. See, e.g., William B. Cashion

  Nevada Spendthrift Tr. v. Vance, 552 F. App'x 884, 887 (11th Cir. 2014)

  (“Entering orders is a normal judicial function occurring in judicial chambers.”);

  Abdul-Karim v. Dees, 772 F. App'x 873, 874 (11th Cir. 2019) (“The complained-of act -

  - ruling on a party’s motion -- is a normal judicial function.”). Additionally, based on

  the allegations of the complaint, including the documentary evidence attached, the

  order was entered in Plaintiff’s family law case pending before the court, occurred in

  chambers or in open court, and the issue as to visitation arose immediately following
                                             10
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 11 of 12 PageID 1979




  the hearing at which the court took testimony from both Plaintiff and the child’s

  mother. As such, the Court finds that Judge Fleming’s acts were judicial in nature.

         Moreover, Judge Fleming did not act in clear absence of jurisdiction. “A judge

  acts in ‘clear absence of all jurisdiction’ only if he lacked subject-matter jurisdiction.”

  McCullough v. Finley, 907 F.3d 1324, 1332 (11th Cir. 2018) (quoting Dykes v. Hosemann,

  776 F.2d 942, 947-949 (11th Cir. 1985)). Here, having determined that jurisdiction did

  not exist when he entered the order on visitation, Judge Fleming vacated his earlier

  order. In doing so, he was acting within the narrow parameters of his jurisdiction.

         As Judge Fleming was acting in his judicial capacity and did not act outside of

  his jurisdiction, Plaintiff’s claim against him is barred by judicial immunity. See Sibley,

  437 F.3d at 1071 (“Because asking questions at oral arguments and issuing a decision

  in the form of a written opinion are judicial actions and because the judges were not

  acting in the “clear absence of all jurisdiction,” Judges Schwartz and Goderich are

  entitled to judicial immunity from Sibley's claims.). Because immunity applies,

  Plaintiff’s § 1983 against Judge Fleming is barred entirely and the Court need not

  consider the other arguments for dismissal. See Murphy v. Stacy, 809 F. App'x 677, 682

  (11th Cir. 2020) (“If judicial immunity applies, then, it bars Murphy's § 1983 claims

  entirely.”).

         Accordingly, it is hereby ORDERED:

             1. Defendant Judge Jason Fleming's Motion to Dismiss Plaintiff's Second

                 Amended Complaint with Prejudice [Doc. 107] is GRANTED.



                                              11
Case 8:19-cv-02591-CEH-JSS Document 168 Filed 01/25/21 Page 12 of 12 PageID 1980




              Plaintiff's Second Amended Complaint is dismissed, as to Judge Jason

              Fleming only, with Prejudice.

           2. The Clerk is directed to terminate Defendant Judge Jason Fleming as a

              party to this action.

        DONE AND ORDERED in Tampa, Florida on January 25, 2021.




  Copies to:
  Counsel of Record and Unrepresented Parties, if any




                                          12
